DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 5/10/22.  Claim 1 is canceled, claims 2, and 9-11 are amended Claims 2-12 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites a method of generating condition state information associated with a first machine, device, or system. The limitation of identifying a first machine, device, or system for which condition state information is of interest, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first machine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine” language, “identifying” in the context of this claim encompasses the user visually identifying a machine. Similarly, the limitations of: generating, and comparing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 9.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a machine. The machine is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-8, and 10-12.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2020/0210268 A1 to Nuthi et al. (hereinafter “Nuthi”) in view of US Publication No. 2013/0074180 A1 to Chim et al. (hereinafter “Chim”).

Concerning claim 9, Nuthi discloses a method of generating condition state information associated with a first machine, device, or system (paragraphs [0023], [0024] – device in need of service is determined) comprising:
a. identifying a first machine, device, or system for which condition state information is of interest (paragraphs [0023], [0024] – device in need of service is determined); 
b. generating first machine, device, or system information from: i. first machine, device, or system baseline information associated with each of: 1. type; 2. manufacturer; 3. model number; 4. serial number; 5. date of manufacture; and 6. manufacturer-provided technical specifications (paragraphs [0023], [0054], [0055], [0132] – machine information is determined); 
ii. first machine, device, or system usage information comprising some or all of: 1. purchase date; 2. information associated with a use location; 3. owner or user information; and 4. information associated with one or more previous service or repair events (paragraph [0040], [0071] – machine history is determined); and 
c. comparing, by a computer, the generated first machine, device, or system information with a historical information library of machine, device, or system information derived from a plurality of machines, devices, or systems, wherein the library comprises historical information for each machine, device, or system, the historical information associated with some of all of: 1. type; 2. manufacturer; 3. model number; 4. serial number; 5. date of manufacture; 6. manufacturer-provided technical specifications; 7. purchase date; 8. information associated with use location; 9. owner or user information; or 10. information associated with one or more prior service or repair events (paragraphs [0023], [0040], [0054], [0055], [0071], [0132] – historical information is compared to determine any issues); and 
d. generating, by the computer, information associated with a predicted condition state for the first machine, device, or system (paragraphs [0023], [0025], [0041], [0051], [0053] – machine conditions are predicted).
Concerning claim 9, Nuthi lacks specifically disclosing, and Chim discloses wherein the condition state information of the first machine, device, or system is configured as one or more of: a. a first machine, device, or system current condition state rating selected from a list of condition state ratings; b. a prediction of a number and type of service or repair events associated with the first machine, device, or system from a first time to a second time; or c. one or more costs associated with ownership or management for the first machine, device, or system from a first time to a second time (paragraphs [0064], [0067]-[0069], [0072]-[0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training records as disclosed by Chim in the system of Nuthi in order to clearly provide records on the weighting system of the technicians.

Concerning claim 2, Nuthi discloses wherein the condition state information of the first machine, device, or system is configured for use in one or more of: i. a user notification; ii. a report; iii. a dashboard; iv. as information for use in a current first machine, device, or system service or repair event; or v. as information for use in machine learning processes for subsequent condition state generation determinations for the either or both of the first machine, device, or system or a collection of one or more additional machines, devices, or systems of interest (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 3, Nuthi discloses wherein the condition state information is used in the current first machine, device, or system service or repair event, and the method further comprises: a. receiving, by the computer or a human, a request for service or repair of the first machine, device, or system, b. analyzing, by the computer, the first machine, device, or system condition state information; c. dispatching, by the computer or the human, a first technician to a location of the first machine, device, or system; d. generating, by the computer, diagnosis information for the first machine, device, or system; e. generating, by either or both of the computer or a remotely located second technician, service or repair instructions for the first machine, device, or system; f. providing, by the computer or the second technician, the repair instructions to the first technician while the first technician is at the location of the first machine, device, or system; and g. collecting information associated with actions of the first technician during the current first machine, device, or system service or repair event, wherein the collected information is derived from: i. audio or video generated from a mobile device associated with the first technician, wherein the mobile device is in communications engagement with the computer or a user device of the second technician; or ii. entry of information by the first technician on the mobile device or another user device (paragraphs [0023], [0025], [0051], [0053] – technicians are matched to the job based on their skills).

Concerning claim 4, Nuthi discloses wherein at least some of the diagnosis information for the first machine, device, or system is derived from analysis of images or video acquired on the mobile device during the current first machine, device, or system service or repair event, and wherein the acquired images or video are analyzed by one or more of: a. the mobile device; b. a computer in communications engagement with the mobile device; or c. the second technician (paragraphs [0023], [0025], [0051], [0053], [0066]-[0069], [0076] – materials to train technician on job are presented to technician).

Concerning claim 5, Nuthi discloses wherein at least some of the images or video are automatically acquired while the first technician is present at the location of the first machine, device, or system (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 6, Nuthi discloses wherein at least some of the diagnosis information for the first machine, device, or system is derived from analysis of first technician verbal observations acquired via the mobile device, and wherein the acquired first technician verbal observations are analyzed by one or more of: a. the mobile device; b. a computer in communications engagement with the mobile device; or c. the second technician, wherein the second technician is in real time audio communications with the first technician via the mobile device (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 7, Nuthi discloses wherein at least some of the first technician verbal observations are recorded automatically by the mobile device while the first technician is present at the location of the first machine, device, or system (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 8, Nuthi discloses further comprising: a. generating, by the computer, current condition state information for the first machine, device, or system at a conclusion of the current first machine, device, or system service or repair event; and b. incorporating, by the computer, the current condition state information in machine learning library information for use in subsequent condition state determinations for one or more of the first machine, device, or system or one or more additional machines, devices, or systems of interest (paragraphs [0051] – [0056]).  

Concerning claim 10, Nuthi discloses wherein the information associated with the one or more previous service or repair events of the first machine and the information associated with one or more prior service or repair events of the plurality of machines, devices, or systems in the historical library is generated by: a. receiving, by the computer or by a human, a request for service or repair of the first machine, device, or system of interest at a location; b. dispatching, by the computer or the human, a first technician to a location of the first machine, device, or system for a service or repair event; c. providing to the first technician, by either or both of the computer or a remotely located second technician, instructions associated with service or repair of the first machine, device, or system; and d. receiving, by the computer, information associated with the service and repair event comprising some or all of: i. machine, device, or system identification information; ii. machine, device, or system location information; iii. machine, device, or system condition information; iv. machine, device, or system usage information; v. owner or user information; vi. technician demographic information; vii. an amount of technician time associated with completion of the service or repair event; viii. type of parts associated with the service or repair event; ix. cost of parts associated with the service or repair event; or x. feedback associated with the service or repair event (paragraphs [0023], [0025], [0051], [0053] – technicians are matched to the job based on their skills).

Concerning claim 11, Nuthi discloses wherein the information associated with the predicted condition state for the first machine, device, or system is provided with a confidence level and if the confidence level is below a defined confidence level, presenting, by the computer, some or all of the generated first machine, device, or system information and the historical information from which the predicted condition state was generated to a human reviewer for analysis for one or more errors in one or more of: a. the first machine, device, or system baseline information; b. the first machine device, or system use information; or c. the historical information for the plurality of machines, devices, or systems (paragraphs [0023], [0025], [0041], [0051], [0053] – machine conditions are predicted).

Concerning claim 12, Nuthi discloses wherein at least some human review is provided prior to incorporation of current condition state information for the first machine, device, or system in a machine learning library (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).


Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
With respect to the arguments regarding the 35 USC 101 rejection, Applicant argues that the claims are not directed to an abstract idea.  However, the Examiner respectfully disagrees.  Claim 9 recites a method of generating condition state information associated with a first machine, device, or system. The limitation of identifying a first machine, device, or system for which condition state information is of interest, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first machine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine” language, “identifying” in the context of this claim encompasses the user visually identifying a machine. Similarly, the limitations of: generating, and comparing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 9.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Applicant further argues that the claims are directed to a practical application.  However, the Examiner respectfully disagrees.  In particular, the claim only recites one additional element – a machine. The machine is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
With respect to the 35 USC 103 rejection, Applicant argues an obviousness rejection can not be based on hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, in at least paragraphs [0023], [0025], [0041], [0051], [0053] of Nuthi describe generating, by the computer, information associated with a predicted condition state for the first machine, device, or system by disclosing  that machine conditions are predicted.  Furthermore, at least paragraphs [0064], [0067]-[0069], [0072]-[0074] of Chim disclose wherein the condition state information of the first machine, device, or system is configured as one or more of: a. a first machine, device, or system current condition state rating selected from a list of condition state ratings; b. a prediction of a number and type of service or repair events associated with the first machine, device, or system from a first time to a second time; or c. one or more costs associated with ownership or management for the first machine, device, or system from a first time to a second time.  Chim discloses that a prediction of a number and type of service or repair events associated with the first machine, device, or system from a first time to a second time by providing a specific training experience level needed for a technician to fix the machine at the time of repair.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training records as disclosed by Chim in the system of Nuthi in order to clearly provide records on the weighting system of the technicians.
In response to applicant's argument that Chim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chim is analogous because it has to do with comparing qualification data to certification data which is particularly relevant to the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715